Case 5:20-cv-05015-JLV Document 14 Filed 02/17/21 Page 1 of 13 PageID #: 164




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


REX CROW,                                              CIV. 20-5015-JLV

                   Plaintiff,
                                                            ORDER
     vs.

TRAVELERS INDEMNITY COMPANY,
and CHARTER OAK FIRE INSURANCE
COMPANY,

                   Defendants.


                                 INTRODUCTION

      Defendant Travelers Indemnity Company moves to dismiss plaintiff’s

complaint pursuant to Fed. R. Civ. P. 12(b)(6). (Docket 7). Plaintiff opposes

defendant’s motion. (Docket 12). For the reasons stated below, defendant’s

motion is granted.

                                    ANALYSIS

      Plaintiff Rex Crow filed a multi-count complaint against the defendants.

(Docket 1). Count I alleges the defendants are liable for bad faith and unfair and

deceptive practices relating to plaintiff’s worker’s compensation claim. Id. at

pp. 3-5. Count II alleges defendants’ conduct was the result of and caused

plaintiff intentional infliction of emotional distress. Id. at p. 5. Count III

alleges that by the defendants’ delay in paying worker’s compensation benefits to

plaintiff, the defendants converted funds in which plaintiff had a superior

interest. Id. at pp. 5-6. Count IV alleges defendants engaged in unfair and
Case 5:20-cv-05015-JLV Document 14 Filed 02/17/21 Page 2 of 13 PageID #: 165




deceptive trade practices in violation of S.D.C.L. § 58-33-7. Id. at p. 6. Count

V alleges plaintiff is entitled to attorney’s fees incurred to secure defendants’

payment of plaintiff’s “underinsured motorist claim.” Id. at pp. 6-7. Count

VI alleges plaintiff is entitled to punitive damages for defendants’ conduct. Id. at

p. 7.

        Defendant Travelers Indemnity Company (“Travelers Indemnity”) filed a

motion to dismiss plaintiff’s complaint pursuant to Rule 12(b)(6). (Docket 7).

Defendant asserts “[no] claim exists against Travelers Indemnity Company and it

is entitled to judgment as a matter of law.” Id.

        Travelers Indemnity first asserts plaintiff fails to properly identify the

defendants as “The Travelers Indemnity Company” and “The Charter Oak Fire

Insurance Company.” (Docket 8 at p. 1) (emphasis added). See also Dockets

5 and 10 ¶¶ 2 & 3. The affidavit of Wendy Skjerven, corporate secretary of both

Travelers Indemnity and Charter Oak, indicates without “The” neither of the

named defendants is “a legal entity.” Docket 10 ¶¶ 2 & 3. Travelers Indemnity

does not argue these errors invalidate plaintiff’s complaint or whether the errors

can be corrected pursuant to Fed. R. Civ. P. 15(a) & (c). See Docket 8.

        Plaintiff’s response does not address the error in properly naming the

defendants. See Docket 12. Part of the confusion may exist, however, because

of the answer filed by Defendant Charter Oak Fire Insurance Company (“Charter

Oak”). (Docket 6). In its answer, Charter Oak, which is represented by the




                                           2
Case 5:20-cv-05015-JLV Document 14 Filed 02/17/21 Page 3 of 13 PageID #: 166




same attorney as Travelers Indemnity, “admits paragraphs 2 and 3 of plaintiff’s

complaint.” Id. ¶ 4. Those paragraphs of plaintiff’s complaint state:

      2.     Defendant, Traveler’s Indemnity Company is incorporated, or
             has its principal place of business in a state other than South
             Dakota.

      3.     Defendant, Charter Oak Fire Insurance Company, is a wholly
             owned subsidiary of Traveler’s Indemnity Company.

(Docket 1 ¶¶ 2 & 3). While represented by a different attorney, Charter Oak

permitted a similar error to occur in the settlement agreement and release with

Mr. Crow in the worker’s compensation case before the South Dakota

Department of Labor and Regulation, Division of Labor and Management.

(Docket 6-1 at p. 1) (Insurer identified in the caption as “Charter Oak Fire

Insurance Company”) (some capitalization omitted).

      Pursuant to Rule 15, the court finds the defendants having “received

notice of the action . . . will not be prejudiced in defending on the merits; and

. . . knew . . . that the action would [be] brought against [them], but for [the]

mistake concerning the proper part[ies’] identification.” Fed. R. Civ. P.

15(c)(1)(C)(i) & (ii). The caption of the case will be amended to identify and name

the defendants as “The Travelers Indemnity Company and The Charter Oak Fire

Insurance Company.”

      Next, Travelers Indemnity contends “the complaint’s allegations are

insufficient to state a claim against [Travelers Indemnity].” (Docket 8 at p. 1).

Travelers Indemnity argues “Plaintiff makes no specific claims as to the

individual defendants, but lumps them all together. This is improper shotgun
                                         3
Case 5:20-cv-05015-JLV Document 14 Filed 02/17/21 Page 4 of 13 PageID #: 167




pleading.” Id. at p. 4. Defendant submits “[l]umping [both] defendants

together, without specifying the conduct each defendant is called upon to defend,

is inadequate.” Id. at pp. 4-5.

      Specifically addressing plaintiff’s bad faith claim, Travelers Indemnity

contends the complaint has “no allegation that [Travelers Indemnity] had any

‘duty under an insurance contract.’ ” Id. Instead, defendant notes the

language of the complaint alleges “a policy of insurance . . . by its terms, required

Acuity to pay workers’ compensation benefits.” Id. (emphasis in original)

(referencing Docket 1 ¶ 7).

      Plaintiff’s response to Travelers Indemnity’s motion does not address this

glaring error in the complaint. See Docket 12. Reading paragraph seven of the

complaint, it is clear the insertion of “Acuity” is a scrivener’s error. The

complaint intended or should have intended to insert the word “defendants” so

that the full content of the paragraph reads as follows:

      7.     At all times relevant to this action, Defendants Travelers and
             Charter Oak Insurance Company had in place a policy of
             insurance that, by its terms, required defendants to pay
             workers’ compensation benefits to employees of RCS
             Construction, who were injured within the course and scope
             of their employment.

(Docket 1 at p. 2).

      “The court may correct a clerical mistake or a mistake arising from

oversight or omission whenever one is found in a judgment, order, or other part

of the record. The court may do so on motion or on its own, with or without



                                         4
Case 5:20-cv-05015-JLV Document 14 Filed 02/17/21 Page 5 of 13 PageID #: 168




notice.” Fed. R. Civ. P. 60(a). The court makes this clerical correction to the

record. Id.

      Travelers Indemnity argues factual allegations against it “do not exist

because [Travelers Indemnity] was not the insurer for the worker compensation

benefits plaintiff claimed. To the contrary, the Complaint explicitly recognizes

that Charter Oak―not [Travelers Indemnity]―denied the claim.” (Docket 8 at

pp. 5-6) (referencing Dockets 1 ¶12 & 1-1). “This is not surprising” Travelers

Indemnity argues “because, [it], did not issue the insurance policy at issue. The

policy was underwritten and issued by Charter Oak.” Id. at p. 6 (referencing

Docket 10). This is “[u]ndeniabl[e],” in Travelers Indemnity’s view because

      [T]he first line of the policy in bold print identifies the insurer as “The
      Charter Oak Fire Insurance Company.”. . . The General Section of
      the policy states, in relevant part, “It is a contract of insurance
      between you (the employer named in Item 1 of the Information Page)
      and us (the insurer named on the Information Page).

Id. (referencing Docket 10-1). Travelers Indemnity notes “Charter Oak was the

only entity named in the petition in the underlying workers compensation case in

the Department of Labor.” Id. (referencing Docket 6-1). The last documentary

evidence according to Travelers Indemnity is the letter “attached to the

Complaint, directed to plaintiff denying the claim, specifically identified Charter

Oak – not [Travelers Indemnity].” Id. at p. 6 (referencing Docket 1-1).

      “[A]s a matter of law,” Travelers Indemnity argues it “cannot be liable for

bad faith. . . . Plaintiff has failed to ‘plead[] factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

                                          5
Case 5:20-cv-05015-JLV Document 14 Filed 02/17/21 Page 6 of 13 PageID #: 169




alleged.’ ” Id. (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

      Addressing the remaining claims of plaintiff’s complaint, Travelers

Indemnity maintains the same position. That is, beyond the conclusory

allegations the defendants engaged in conduct subjecting them to the various

claims, there is no specific allegation of misconduct by Travelers Indemnity. Id.

at pp. 7-9.

      Plaintiff’s response contends Travelers Indemnity’s motion should be

denied for the following reasons:

      1)      Charter Oak is a wholly owned subsidiary of [Travelers
              Indemnity];

      2)      [Travelers Indemnity] uses Charter Oak as a mere
              instrumentality, therefore, South Dakota law disregards the
              formal separation of the two entities;

      3)      Plaintiff should be afforded discovery         regarding   the
              inter-relatedness of the two entities; and

      4)      The allegations in the Complaint, when taken as true, defeat
              Defendant’s motion.

(Docket 12 at p. 1).

      Plaintiff addresses his discovery request first. Mr. Crow argues he has

“no idea” if Travelers Indemnity’s assertion “the policy was issued by Charter

Oak and Charter Oak made all the decisions regarding workers’ compensation

benefits . . . . is accurate.” Id. at p. 4. He asserts “[d]iscovery has not been

conducted in any fashion in this case. . . . Only the discovery process will



                                        6
Case 5:20-cv-05015-JLV Document 14 Filed 02/17/21 Page 7 of 13 PageID #: 170




demonstrate if [Travelers Indemnity] was completely separate from Charter Oak.”

Id.

      Plaintiff submits “[t]his case deals with a subsidiary company acting on

behalf of its parent corporation. [Travelers Indemnity] admits in its answer that

Charter Oak is a wholly owned subsidiary. . . . The allegations in the complaint

make clear that each Defendant was acting in concert with one another.” Id.

(referencing Docket 6). For this reason, plaintiff argues Travelers Indemnity

“should be held liable for the acts of its subsidiary.” Id. at p. 5.

      In reply, Travelers Indemnity argues “[c]entral to a claim of bad faith denial

of benefits under an insurance policy is the existence of a policy that would

provide insurance benefits.” (Docket 13 at p. 1) (referencing Hein v. Acuity, 731

N.W.2d 231 (S.D. 2007)). “As a part of its motion to dismiss,” Travelers

Indemnity contends, it “submitted publicly-available material establishing that

the entity providing workers’ compensation insurance coverage to Mr. Crow’s

employer at the time of his claimed injury was The Charter Oak Fire Insurance

Company.” Id. at p. 3 (referencing Dockets 9-1, 9-2 & 10-1). In the view of

Travelers Indemnity, these documents substantiate it had nothing to do with Mr.

Crow’s worker’s compensation claim. Id. at p. 4.

      Defendant further argues:

      Nowhere in the complaint is there an allegation that The Charter
      Oak Fire Insurance Company was a mere instrumentality of The
      Travelers Indemnity Company. . . . Nowhere in the complaint is there
      a claim that the separate corporate entity of The Charter Oak Fire
      Insurance Company would otherwise be misused, or that adhering

                                         7
Case 5:20-cv-05015-JLV Document 14 Filed 02/17/21 Page 8 of 13 PageID #: 171




      to the rule of corporate separateness would produce injustices and
      inequities.

Id. at p. 7. Travelers Indemnity contends “Plaintiff must show something more

than simply a parent-subsidiary relationship. Under South Dakota law, a

corporation shall be considered a separate legal entity until there is sufficient

reason to the contrary.” Id. (bold omitted) (referencing Bollwerk v.

Susquehanna Corp., 811 F. Supp. 472, 477 (D.S.D. 1993)). Travelers

Indemnity submits Charter Oak “is a separate corporate entity responsible for

payment of proceeds due under the policy or for liability arising out of the policy.”

Id. (referencing Docket 10 ¶ 6).

      If plaintiff intends to advance a theory that Charter Oak “was a mere

instrumentality of [Travelers Indemnity]” the defendant argues, “it would require,

among other things, an allegation that [Travelers Indemnity] misused [Charter

Oak] by treating it, and by using it, as a mere business conduit.” Id. at p. 8

(referencing Great West Casualty Co. v. The Travelers Indemnity Co., 925 F.

Supp. 1455, 1464 (D.S.D. 1996). The defendant argues, “this effort by plaintiff

to raise new claims not pled in the complaint cannot preclude dismissal.” Id.

“[B]ecause plaintiff cannot prove an essential part of his claim premised on

insurance bad faith; that [Travelers Indemnity] issued a policy that could be

called upon to provide benefits, or that the South Dakota Department of Labor

awarded him benefits from [Travelers Indemnity][,]” defendant proposes “no

additional discovery is warranted[.]” Id. at p. 9.



                                         8
Case 5:20-cv-05015-JLV Document 14 Filed 02/17/21 Page 9 of 13 PageID #: 172




      Rule 12(b)(6) provides for dismissal if the plaintiff fail to state a claim upon

which relief can be granted. Fed. R. Civ. P. 12(b)(6). In evaluating Travelers

Indemnity’s Rule 12(b)(6) motion, the court accepts as true all of the factual

allegations contained in plaintiff’s complaint and grants all reasonable

inferences in favor of plaintiff as the nonmoving party. Braden v. Wal-Mart, 588

F.3d 585, 594 (8th Cir. 2009) (“a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’ ”)

(citing Iqbal, 556 U.S. at 663). See also Crooks v. Lynch, 557 F.3d 846, 848 (8th

Cir. 2009) (the court must review “a Rule 12(b)(6) motion to dismiss for failure to

state a claim, accepting the facts alleged in the complaint as true and granting all

reasonable inferences in favor of the plaintiff, the nonmoving party.”) (brackets

omitted). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does

not need detailed factual allegations, a plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will

not do[.]” Twombly, 550 U.S. at 555 (citations omitted). “[O]nly a complaint

that states a plausible claim for relief survives a motion to dismiss.” Iqbal, 556

U.S. at 679. At this point in the litigation, the court is “bound to accept as true,

for purposes of [a Rule 12(b)(6)] motion, the facts alleged by the plaintiff.”

Stephens v. Associated Dry Goods Corp., 805 F.2d 812, 814 (8th Cir. 1986).

      Because the complaint references the insurance policy providing workers’

compensation coverage, the policy is embraced in the pleadings. Gorog v. Best

                                           9
Case 5:20-cv-05015-JLV Document 14 Filed 02/17/21 Page 10 of 13 PageID #: 173




Buy Co., Inc., 760 F.3d 787, 791 (8th Cir. 2014) (“Though matters outside the

pleading may not be considered in deciding a Rule 12 motion to dismiss,

documents necessarily embraced by the complaint are not matters outside the

pleading.”) (internal citation omitted).

      The “ “Workers Compensation and Employers Liability Policy” in this case

is a multi-state policy providing coverage to “RCS Construction Inc.” (Docket

10-1 at p. 2) (some capitalization omitted). The “Information Page,” identifies

the “Insurer” as “The Charter Oak Fire Insurance Company[.]” Id. (some

capitalization omitted). The policy provides coverage in “NE SD.” Id.

      The “NCCI CO Code” is “15318.” Id. (some capitalization omitted). The

“NCCI codes are four digit codes, produced by the National Council on

Compensation Insurance, used to classify businesses for workers’ compensation

insurance.” https://classcodes.com/ncci-codes/ (last visited January 21,

2021). The court has been unable to determine why the NCCI codes used in this

case are five digits. “These codes are used to collect data to help insurance

companies classify and underwrite businesses for workers compensation

insurance.” Id. Each page of the extension of the information page related to

Charter Oak includes the NCCI code “15318.” See, Docket 10-1 at p. 12.

      The policy later identifies the insurer as “The Travelers Indemnity

Company of Connecticut.” Id. at p. 9. It is clear coverage by Travelers

Indemnity is provided for the employer’s business activities in the state of

Nebraska by the NCCI Code designation “12637-NE.” Id. Travelers Indemnity

                                           10
Case 5:20-cv-05015-JLV Document 14 Filed 02/17/21 Page 11 of 13 PageID #: 174




also provided coverage for the employer’s “clerical office employees” in Wyoming

by the NCCI Code designation “13579-WY[.]” Id. at p. 15.

       While both insurance companies use the same terms for their policy, the

endorsements outline the differences in the terms of the policy for each state.

Any pages not specifically related to Nebraska or Wyoming coverage are

applicable to the South Dakota policy. For the South Dakota workers

compensation coverage provided by the policy, those endorsements are located

at id. at pp. 16, 28-29, 31, 34, 37, 45, 49-52, 64-66, 70-76, 78-80 & 83-85.

While the policy is a multiple state–multiple insurance carrier policy, the only

insurer for the South Dakota coverage is Charter Oak.

      The same logic holds true with the settlement agreement and release

approved by the South Dakota Division of Labor and Management. Because

plaintiff references the agreement and release in paragraphs 24 and 25 of the

complaint and cites to paragraph 8 of the document, it is “embraced by the

pleadings.” Gorog, 760 F.3d at 791. The caption of the case before the Division

of Labor and Management includes as the insurer only “Charter Oak Fire

Insurance Company.” (Docket 6-1 at p. 1) (some capitalization omitted).

Paragraph 8 of the settlement agreement and release references a reservation of

any tort claim “including claims for bad faith, stemming from the manner in

which Claimant’s worker’s compensation claim was handled[,]” against the

“Insurer.” Id. ¶ 8. Again, the only insurer identified in the settlement

agreement and release is Charter Oak. Plaintiff points to no provision of the

                                       11
Case 5:20-cv-05015-JLV Document 14 Filed 02/17/21 Page 12 of 13 PageID #: 175




worker’s compensation insurance policy of Charter Oak which provides South

Dakota coverage to the employer and ultimately to Mr. Crow, its employee,

through Travelers Indemnity.

      Based on a review of the entire record, the court finds plaintiff fails to state

a claim against Travelers Indemnity. While plaintiff argues he should be

allowed to conduct discovery to clarify Travelers Indemnity’s role in processing of

Mr. Crow’s worker’s compensation case, the complaint makes no specific

allegation against Travelers Indemnity and he presents no evidence by which the

court could find Travelers Indemnity was engaged in any activity associated with

Mr. Crow’s worker’s compensation claim. Plaintiff’s “formulaic recitation of the

elements of a cause of action” and the use of “labels and conclusions” attempting

to create claims against Travelers Indemnity “will not do.” Twombly, 550 U.S. at

555. For that reason, pursuant to Rule 12 (b)(6), the court must grant Travelers

Indemnity’s motion to dismiss for failure to state a claim upon which relief could

be granted.

                                      ORDER

      Based on the above analysis, it is

      ORDERED that defendant The Travelers Indemnity Company’s motion to

dismiss for failure to state a claim (Docket 7) is granted.

      IT IS FURTHER ORDERED that plaintiff’s complaint (Docket 1) as it relates

to The Travelers Indemnity Company is dismissed with prejudice.




                                         12
Case 5:20-cv-05015-JLV Document 14 Filed 02/17/21 Page 13 of 13 PageID #: 176




      IT IS FURTHER ORDERED that the caption of the case is amended to read

as follows:

      Rex Crow, Plaintiff, vs. The Charter Oak Fire Insurance Company,

Defendant.

      IT IS FURTHER ORDERED pursuant to Fed. R. Civ. P. 60(a), that

paragraph seven of the complaint shall now read as follows:

      7.      At all times relevant to this action, Defendant The Charter
              Oak Insurance Company had in place a policy of insurance
              that, by its terms, required defendant to pay workers’
              compensation benefits to employees of RCS Construction,
              who were injured within the course and scope of their
              employment.

      Dated February 17, 2021.

                               BY THE COURT:

                               /s/ Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               UNITED STATES DISTRICT JUDGE




                                       13
